       Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 1 of 12



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

THE HON. JOHN R. ADAMS,

           Plaintiff,

  v.                                    Case No. 1:17-cv-01894-ABJ

JUDICIAL COUNCIL OF THE SIXTH
CIRCUIT, et al.,

           Defendants.


            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
               FOR LEAVE TO FILE AMENDED COMPLAINT
          Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 2 of 12



                                      INTRODUCTION

        Following dismissal of the underlying judicial misconduct complaint against Plaintiff,

Judge John R. Adams, this Court asked Judge Adams “to address why this case should not be

dismissed as moot.” Minute Order of July 8, 2019. In a last-ditch effort to salvage his claims,

Judge Adams has responded not by contesting mootness, but by seeking leave to amend his

Complaint filed nearly two years earlier. But Judge Adams’s supposedly new claims are nothing

more than a recharacterization of the same underlying facts. His claims were—and remain—moot.

        In seeking leave to amend, Judge Adams seeks to recast this case as one involving claims

of reputational harm. But he relies on the same underlying facts as have previously been asserted;

namely, the Sixth Circuit Judicial Council’s February 22, 2016 order that he undergo a mental

health evaluation and related finding that his refusal to do so amounted to misconduct. See In re

Complaint of Judicial Misconduct, No. 06-13-90009 (Feb. 22, 2016) (“February 2016 Order”) at

27 (¶ 3), ECF No. 10-2 at 67. Judge Adams’s proposed new claims could have been asserted from

the outset of this case, and he makes no effort to explain why he delayed until now—nearly two

years later—to assert them. Defendants will suffer prejudice if, after they have already filed two

dispositive motions seeking dismissal, the Court allows Judge Adams to change his theory of the

case at this late juncture.

        Apart from the unjustifiable delay in seeking leave to amend, Judge Adams’s proposed

claims are futile. As noted in Defendants’ original Motion to Dismiss, ECF No. 10, the Judicial

Conduct and Disability Act of 1980, 28 U.S.C. §§ 351–64, expressly precludes as-applied

constitutional challenges, and Judge Adams’s remaining Fifth Amendment vagueness claims fail

on their merits. In addition, the proposed claims are futile because they are moot. On June 27,

2019, the Judicial Council dismissed the judicial misconduct complaint against Judge Adams,




                                              –1–
         Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 3 of 12



noting that “jurisdiction over this matter is terminated, and the challenged requirements of the

February 22, 2016 Order, including the directive that Judge Adams undergo a mental health

evaluation, are no longer in effect.” In re Complaint of Judicial Misconduct, No. 06-13-90009

(June 27, 2019) (“June 2019 Order”), ECF No. 26-1. As the D.C. Circuit has explained, even

when there are “continuing reputational effects” “of an otherwise moot action” that is not enough

to survive mootness. McBryde v. Committee to Review Circuit Council Conduct & Disability

Orders of Judicial Conference of U.S., 264 F.3d 52, 57 (D.C. Cir. 2001). For these reasons, Judge

Adam’s Motion for Leave to File Amended Complaint, ECF No. 27 (“Mot.”), should be denied,

and the original Complaint should be dismissed as moot.

                                 PROPOSED AMENDMENTS

       Judge Adams’s proposed amendments fall generally into two categories. First, Judge

Adams seeks to restate the factual basis for his claims. Whereas Judge Adams’s previous emphasis

was on the Judicial Council’s directive that he undergo a mental health evaluation, his proposed

Amended Complaint (“Proposed FAC”) includes a newfound focus on the Council’s finding in its

February 2016 Order that “Judge Adams committed misconduct by declining to undergo the

Special Committee’s examination.” Proposed FAC ¶ 44, ECF No. 27-1; see also id. ¶¶ 56-58, 63-

64, 69, 72-73, 75-77. Second, in lieu of his prior claim of injury based on the directive to undergo

a mental health evaluation—a claim which has become moot—Judge Adams now asserts

reputational harm from that directive as the central injury driving each of his claims for relief. See

Proposed FAC ¶¶ 63, 68, 72, 76. For example, he claims that “Defendants’ ultra vires and




                                                –2–
         Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 4 of 12



unconstitutional finding and examination order proximately caused Plaintiff to suffer substantial

harm, including but not limited to direct injury to Plaintiff’s reputation.” Id. ¶ 68.1

       Judge Adams also seeks to omit certain claims and to modify the relief he seeks. No longer

does Judge Adams wish to pursue his claims asserting Fourth Amendment violations or his claim

for improper removal. Mot. ¶ 4. Judge Adams further seeks to drop his requests for injunctive

relief and for wholesale invalidation of the Act, and instead requests declaratory relief that certain

provisions of the Act are unconstitutional and that the misconduct finding and mental health

evaluation directive are unlawful. Proposed FAC at 20.

                                       LEGAL STANDARD

       At this stage in the litigation, a plaintiff may amend his complaint “only with the opposing

party’s written consent or the court’s leave. The court should freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). But “the grant or denial of an opportunity to amend is within

the discretion of the District Court,” and it may deny a motion to amend for a variety of reasons,

including “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).

       The possibility of prejudice to the defendant is “[t]he most important factor the Court must

consider when deciding whether to grant a motion for leave to amend,” Djourabchi v. Self, 240

F.R.D. 5, 13 (D.D.C. 2006), and a party is prejudiced if, for example, the amendment would unduly




1
 Judge Adams also adds allegations that actors other than Defendants, such as a criminal defendant
in one of his cases, unnamed appellate judges, and Wikipedia, have engaged in conduct adverse to
him but entirely separate from the misconduct proceedings underlying this case. See Proposed
FAC ¶¶ 53-54 (describing judicial misconduct complaint filed by criminal defendant and alleged
non-recusal decisions by unnamed Sixth Circuit judges), ¶ 59 (alleging that Judge Adams’s
Wikipedia entry states that he was ordered to undergo a mental health evaluation).

                                                –3–
         Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 5 of 12



protract the litigation, see, e.g., City of Williams v. Dombeck, 203 F.R.D. 10, 13 (D.D.C. 2001);

Hoffman v. United States, 266 F. Supp. 2d 27, 33 (D.D.C. 2003) (court does not abuse its discretion

by denying a motion to amend that “appears to be nothing more than an effort to avoid an adverse

summary judgment ruling”) (quotation omitted). Also, “[a] district court may deny a motion to

amend a complaint as futile if the proposed claim would not survive a motion to dismiss.” Hettinga

v. United States, 677 F.3d 471, 480 (D.C. Cir. 2012) (per curiam). In particular, where a proposed

amendment fails to state a plausible basis for standing, a motion to amend should be denied. See

West v. Lynch, 845 F.3d 1228, 1235 n.8 (D.C. Cir. 2017); Williams v. Lew, 819 F.3d 466, 471

(D.C. Cir. 2016).

                                         ARGUMENT

       A.    The proposed amendment is untimely and would cause undue prejudice.

       Nearly two years following his original Complaint, Judge Adams seeks to rely on a

misconduct finding from the Judicial Council’s February 22, 2016, Order to justify his last-minute

effort to amend his Complaint. There is no reason why he could not have asserted claims based

on this misconduct finding when he filed his original Complaint on September 14, 2017. See ECF

No. 1. Further, Judge Adams waited until two days before his August 30, 2019 deadline to explain

why the case was not moot—a deadline which was itself set two months earlier when the parties

submitted their Joint Status Report notifying the Court of the dismissal of the underlying

misconduct proceeding. In his Motion, Judge Adams offers no reason for this delay, and the

proposed amendment should be denied as untimely. See, e.g., Atchinson v. Dist. of Columbia, 73

F.3d 418, 427 (D.C. Cir. 1996) (affirming denial of a motion for leave to amend made two years

after the filing of the complaint); Cameron v. Thornburgh, 983 F.2d 253, 258 (D.C. Cir. 1993)

(affirming denial of a stay to permit amendment of the complaint when the request was made 15

months after motions to dismiss had been filed).


                                              –4–
         Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 6 of 12



       In what may be an attempt to rationalize the delay, Judge Adams references certain

developments that postdate the original Complaint, namely the Council’s June 2018 Order and

June 2019 Order. See Mot. ¶¶ 2, 4. But Judge Adams does not seek to challenge either of those

actions. Instead, the basis for each of the claims in the Proposed FAC is—in addition to the now-

withdrawn mental health evaluation order—the misconduct finding, which dates back to February

2016, and which was affirmed by the Committee in August 2017. See Proposed FAC ¶¶ 63, 68,

72, 76. The June 2018 Order and June 2019 Order, by contrast, are conspicuously absent when

Judge Adams recites the basis for his claims. Thus, although Judge Adams purports to seek leave

in order to “address . . . new developments,” there is in fact nothing “new” underlying the claims

he proposes to add to this case. Rather, all of those claims could have been advanced back in 2017

when this action was originally filed.2

       It may be that, confronted with the evident mootness of his original claims, Judge Adams

has turned to a new theory of reputational harm in an effort to salvage this case. If so, that is not

a valid reason to permit amendment. See Nat’l Sec. Counselors v. CIA, 960 F. Supp. 2d 101, 133

(D.D.C. 2013) (holding that amendment should not be permitted to “make the complaint a moving

target, to salvage a lost case by untimely suggestion of new theories of recovery, [or] to present

theories seriatim in an effort to avoid dismissal” (quotation omitted)). If Judge Adams chose not

to pursue this theory nearly two years ago when he initiated the action, he should not be permitted

to do so now.



2
  To the extent Judge Adams asserts some harm from the June 2018 Order and June 2019 Order
that is differentiable from the Judicial Council’s February 22, 2016 Order, he did not pursue, let
alone exhaust, the administrative avenues available to him to challenge either of those Orders. See
Rules for Judicial-Conduct and Judicial-Disability Proceedings (“JC&D Rules”), Rule 21(b)(1)
(authorizing the subject judge of a misconduct complaint to “petition the Committee for review of
a judicial-council order”).



                                               –5–
         Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 7 of 12



       Judge Adams’s Motion also arrives at what should be the concluding stage of this litigation,

not an opportunity to restart the case anew. Courts have not hesitated to deny amendment of the

pleadings when, for example, “the parties are close to final resolution of the case, less than one

month shy of the filing of dispositive motions,” Bloche v. U.S. Dep’t of Def., No. 07-2050

(HHK/JMF) 2009 WL 1330388, at *2 (D.D.C. May 13, 2009), “the litigation has reached such an

advanced stage as the briefing and argument of dispositive motions,” Steinberg v. U.S. Dep’t of

Justice, No. 91-2740-LFO, 1993 WL 385820, at *4 (D.D.C. Sept. 14, 1993), or “the motion [for

leave] is ‘an effort to evade summary judgment,’” Brown v. FBI, 744 F. Supp. 2d 120, 123 (D.D.C.

2010) (quoting Key Airlines, Inc. v. Nat’l Mediation Bd., 745 F. Supp. 749, 752 (D.D.C. 1990)).

See Wilderness Soc. v. Griles, 824 F.2d 4, 19 (D.C. Cir. 1987) (affirming denial of leave when the

request was made “more than a year after the filing of th[e] initial complaint and after dispositive

motions had been filed and opposed”); Hall v. CIA, 437 F.3d 94, 101 (D.C. Cir. 2006)

(supplementation of a pleading is appropriate only if it “will promote the economic and speedy

disposition of the entire controversy between the parties, will not cause undue delay or trial

inconvenience, and will not prejudice the rights of any of the other parties to the action”). Here,

Judge Adams’s request for leave comes up against two pending motions to dismiss, and the Court’s

request for reasons “why this case should not be dismissed as moot.” Minute Order of July 8,

2019. Ample precedent supports denying leave in such circumstances.

       Finally, permitting amendment at this stage of the litigation would prejudice Defendants.

Had Judge Adams included his latest claims from the outset, Defendants could—and would—have

addressed them in their original Motion to Dismiss, which was itself filed over twenty months ago.

If leave is granted, however, Defendants will be required to file yet another motion to dismiss—

their third—and “the resolution of this already-protracted litigation would be significantly




                                               –6–
         Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 8 of 12



delayed,” thus causing undue prejudice. Hoffmann, 266 F. Supp. 2d at 33. Judge Adams’s

unexplained delay of nearly two years in attempting to assert claims based on the Judicial

Council’s misconduct finding warrants denial of leave to amend.

       B.      The proposed amendment would be futile.

       Even if it were not untimely, Judge Adams’s Motion should be denied because his claims

are futile. Not only are his claims subject to dismissal on the merits, they are moot.

       First, the proposed claims are all subject to dismissal for the reasons stated in Defendants’

original Motion to Dismiss of December 2017. That is, the as-applied constitutional challenges

(proposed Counts II and IV) are subject to dismissal for lack of subject matter jurisdiction. See

Defs.’ Mem. Supp. Mot. to Dismiss 19-24, ECF No. 10-1; 28 U.S.C. § 357(c) (“Except as

expressly provided in this section and section 352(c), all orders and determinations, including

denials of petitions for review, shall be final and conclusive and shall not be judicially reviewable

on appeal or otherwise.” (emphasis added)); McBryde, 264 F.3d at 62-63 (“In short, we find the

evidence clear and convincing that Congress intended § [357(c)] to preclude review in the courts

for as applied constitutional claims.”). And the remaining claims (proposed Counts I and III),

insofar as they raise facial challenges to provisions of the Act that survive § 357(c)’s preclusion of

judicial review, do not state claims upon which relief can be granted because Judge Adams has not

plausibly alleged that “no set of circumstances exists under which the Act would be valid.” United

States v. Salerno, 481 U.S. 739, 745 (1987); see Defs.’ Mem. Supp. Mot. to Dismiss 25-32, 36-38.

       Second, beyond their fatal defects on the merits, the proposed claims are also futile because

they are moot. As Defendants explained at length in their Motion to Dismiss on Mootness

Grounds, the removal of the requirement that Judge Adams undergo a mental health evaluation,

and subsequent dismissal of the underlying misconduct complaint, “completely and irrevocably

eradicated the effects of the alleged violation.” Coal. of Airline Pilots v. FAA, 370 F.3d 1184,


                                                –7–
         Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 9 of 12



1189 (D.C. Cir. 2004); Defs.’ Mem. Supp. Mot. to Dismiss on Mootness Grounds 20-26, ECF No.

20-1. Further, insofar as Judge Adams now seeks to vindicate an asserted “reputational harm”

based on the Judicial Council’s finding of misconduct in refusing to undergo the evaluation, that

is no more than “a collateral consequence of a challenged sanction” which “is insufficient to

support standing or, presumably, to escape mootness.” McBryde, 264 F.3d at 57. Put differently,

“the incremental effect of a record of the [mental health evaluation requirement]” is “not enough”

“to preserve a case from mootness.” Id.; see also Foretich v. United States, 351 F.3d 1198, 1212

(D.C. Cir. 2003) (“Our case law makes clear that where reputational injury is the lingering effect

of an otherwise moot aspect of a lawsuit, no meaningful relief is possible and the injury cannot

satisfy the requirements of Article III.”); Defs.’ Reply Supp. Mot. to Dismiss on Mootness

Grounds 3-5, ECF No. 22.

       In his Motion, Judge Adams relies on McBryde to argue that a claim based on allegations

of reputational harm can proceed, regardless of whether the action that caused the alleged harm is

no longer in effect. Mot. ¶¶ 6-7. That argument is based on a misreading of McBryde. In

McBryde, the Fifth Circuit Judicial Council imposed three sanctions on the subject judge: a public

reprimand, a suspension of new case assignments for one year, and a three-year suspension from

participating in cases involving certain attorneys who testified during the misconduct

investigation. 264 F.3d at 54. Each of these sanctions was—and still is—authorized by the Act,

and two of them are expressly enumerated. See 28 U.S.C. § 354(a)(2)(A)(i), (iii).

       Considering the question of mootness, the D.C. Circuit first concluded that “the two

restrictions on Judge McBryde’s docket have become moot” because they had expired. 264 F.3d

at 55-56. “The dispute over the public reprimand,” by contrast, “remain[ed] alive.” Id. at 56. The

court went on, however, to explain that “[a]t some point, . . . claims of reputational injury can be




                                               –8–
        Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 10 of 12



too vague and unsubstantiated to preserve a case from mootness.” Id. at 57. Specifically, “when

injury to reputation is alleged as a secondary effect of an otherwise moot action, we have required

that ‘some tangible, concrete effect’ remain, susceptible to judicial correction.” Id. at 57-58

(quoting Penthouse Int’l, Ltd. v. Meese, 939 F.2d 1011, 1019 (D.C. Cir. 1991)) (emphasis added).

Thus, any “continuing reputational effects” flowing from the moot one-year and three-year docket

suspensions were, according to the D.C. Circuit, “not enough.” Id. at 57. Differentiating the

“explicit condemnations” of the public reprimand sanction from the mere “incremental effect of a

record of the suspensions,” the court made clear that the latter was insufficient to overcome

mootness. Id.

       Here, what Judge Adams seeks to vindicate is just the sort of “secondary effect” held

inadequate in McBryde. The entirety of the reputational injury that Judge Adams attributes to

Defendants flows from the Judicial Council’s imposition of a sanction—the mental health

evaluation—that is unquestionably and undisputedly moot. See Mot. ¶ 7 (challenging “the finding

that Plaintiff committed misconduct by objecting in good faith to undergoing the psychiatric

examination demanded by the Special Committee”). That Judge Adams also seeks to tack on an

allegation regarding the Council’s misconduct findings—namely that Judge Adams refused to

cooperate with the mental health evaluation directive—is nothing more than an attempt to assert

“the lingering effect of an otherwise moot aspect of a lawsuit.” Foretich, 351 F.3d at 1212. And

he can no more escape mootness at this late juncture by restating his injury as “reputational” when

he chose not to do so from the outset. In such circumstances, “no meaningful relief is possible and

the injury cannot satisfy the requirements of Article III.” Id.

       Judge Adams conflates the public reprimand at issue in McBryde—an “official

characterization” reflected in “stigmatizing reports,” 264 F.3d at 57—with the Council’s now-




                                                –9–
        Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 11 of 12



inoperative mental health evaluation requirement and related misconduct finding. While McBryde

held that a challenge to the former, in the circumstances of that case, was not moot, it held just the

opposite when considering a challenge to “a secondary effect of an otherwise moot action.” Id. at

57. Notably, though the Judicial Council did issue a public reprimand of Judge Adams, see

February 2016 Order 28-29 (¶ 1), ECF No.10-2 at 68-69, he has elected not to challenge it (or even

mention it in his Proposed FAC other than in passing, see Proposed FAC ¶ 42), and that reprimand

was in any event for issuing a show cause order to a Magistrate Judge—conduct wholly separate

from Judge Adams’s refusal to cooperate with the mental health evaluation. Judge Adams’s

attempt to recast this case as one of reputational injury based on the Council’s now-moot directive

to undergo a mental health evaluation, coupled with its misconduct finding based on Judge

Adams’s lack of cooperation in response to that directive, does not survive mootness.3

       C.      If leave to amend is denied, the Court should grant Defendants’ pending
               Motion to Dismiss on Grounds of Mootness.

       Following the parties’ Joint Status Report indicating that the underlying misconduct

complaint had been dismissed, the Court invited Judge Adams to “address why this case should

not be dismissed as moot.” Minute Order of July 8, 2019. Rather than contest mootness, Judge




3
  Despite Judge Adams’s conflation of the two, a “reprimand” is not the same thing as a “finding.”
A reprimand is explicitly identified as one of the “possible actions” a judicial council may take if
a misconduct complaint is not dismissed. See 28 U.S.C. § 354(a)(2)(A)(iii) (authorizing a judicial
council to “censur[e] or reprimand[] such judge by means of public announcement”); JC&D Rule
20(b)(1)(D)(i). A “finding” on the other hand is something a Special Committee is obligated to
make and typically provides the factual basis for any action subsequently taken by a Judicial
Council. See 28 U.S.C. § 353(c) (“Such report [of the Judicial Council] shall present both the
findings of the investigation and the [special] committee’s recommendations for necessary and
appropriate action by the judicial council of the circuit.”); JC&D Rule 17 (“The special committee
must file with the judicial council a comprehensive report of its investigation, including findings
and recommendations for council action.”); JC&D Rule 20(f) (requiring orders of Judicial
Councils to “be accompanied by a memorandum setting forth the factual determinations on which
it is based and the reasons for the council action”).


                                               – 10 –
         Case 1:17-cv-01894-ABJ Document 29 Filed 09/19/19 Page 12 of 12



Adams filed his Motion. Indeed, Judge Adams’s request for leave to amend is, in effect, a

concession that the case as framed by the current pleadings is moot. Thus, if the Court denies

leave to amend, it should grant Defendants’ Motion to Dismiss on Grounds of Mootness, which is

fully briefed and ripe for decision, and dismiss this case in its entirety.

                                          CONCLUSION

        For the foregoing reasons, Plaintiff’s request for leave to amend the Complaint should be

denied. In addition, this Court should dismiss this case for the reasons stated in Defendants’

pending Motion to Dismiss on Grounds of Mootness.




Dated: September 19, 2019                                Respectfully submitted,

                                                         JOSEPH H. HUNT
                                                         Assistant Attorney General

                                                         JENNIFER D. RICKETTS
                                                         Director
                                                         Federal Programs Branch

                                                         CHRISTOPHER R. HALL
                                                         Assistant Director
                                                         Federal Programs Branch

                                                          /s/ M. Andrew Zee
                                                         M. ANDREW ZEE
                                                         Trial Attorney (California Bar No. 272510)
                                                         United States Department of Justice
                                                         Civil Division, Federal Programs Branch
                                                         450 Golden Gate Avenue
                                                         San Francisco, CA 94102
                                                         Telephone: (415) 436-6646
                                                         m.andrew.zee@usdoj.gov

                                                         Counsel for Defendants




                                                – 11 –
